Cite as 2014 Ark. App. 436

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-722


                                                  Opinion Delivered   September 3, 2014
DIMITRIA SINGLETON-HARRIS
                    APPELLANT                     APPEAL FROM THE MILLER
                                                  COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-361-2]
V.
                                                  HONORABLE BRENT HALTOM,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       This is an appeal from convictions of the crimes of rape, kidnapping, aggravated

assault, robbery, and aggravated residential burglary found to have been committed by

appellant and her adult son, Demarcus Rayfield. Appellant argues that the evidence is

insufficient to support her convictions of rape and kidnapping. We affirm.

       In reviewing a challenge to the sufficiency of the evidence, we view the evidence in

the light most favorable to the State, i.e., considering only the evidence that supports the

verdict, and we affirm a conviction if there is substantial evidence to support it. Rayfield v.

State, 2014 Ark. App. 123. Substantial evidence, which may be direct or circumstantial, is

evidence forceful enough to compel a conclusion one way or the other beyond suspicion or

conjecture. Ellis v. State, 2012 Ark. 65, 386 S.W.3d 485.

       Viewed in the light of our standard of review, the record shows that the victim was

having a sexual relationship with appellant’s husband. On May 27, 2012, after appellant’s
                                Cite as 2014 Ark. App. 436

husband left the victim’s apartment, the victim heard a knock on her door. When the victim

opened the door, appellant and Demarcus Rayfield pushed their way into her home.

Appellant confronted the victim about her relationship with appellant’s husband and

threatened her. Rayfield then raised up the victim’s negligee, exposing her, and told

appellant to “look between [her] legs because [she] might be wet.” Appellant then locked

the door and punched the victim while Rayfield held her down. Then Rayfield began

hitting the victim, and continued beating her after appellant had stopped. Appellant told

Rayfield to “get that bitch” and to “keep that bitch quiet.” Rayfield then choked the victim

from behind to the point that she could not breathe, forced her down the hallway into the

bedroom, and raped her orally and vaginally. Appellant came back to the bedroom and saw

the victim naked on the bed in front of Rayfield, with Rayfield’s genitals near her face.

Appellant admitted that she saw blood from the beating on the victim’s door and in her

bedroom. Appellant returned to the living room and waited for her husband to return while

Rayfield raped the victim. When asked what led her son, Rayfield, to drag the victim back

to the bedroom, appellant stated that “it was probably part me.”

       Appellant concedes that there is substantial evidence to prove that Rayfield raped the

victim but contends that the evidence is insufficient to prove that she was an accomplice to

the rape. We do not agree. The elements of accomplice liability are defined by Arkansas

Code Annotated § 5-2-403 (Repl. 2013), which provides:

              (a) A person is an accomplice of another person in the commission of an
       offense if, with the purpose of promoting or facilitating the commission of an offense,
       the person:


                                              2
                                 Cite as 2014 Ark. App. 436

                     (1) Solicits, advises, encourages, or coerces the other person to commit
              the offense;

                    (2) Aids, agrees to aid, or attempts to aid the other person in planning
              or committing the offense; or

                    (3) Having a legal duty to prevent the commission of the offense, fails
              to make a proper effort to prevent the commission of the offense.

              (b) When causing a particular result is an element of an offense, a person is an
       accomplice of another person in the commission of that offense if, acting with respect
       to that particular result with the kind of culpable mental state sufficient for the
       commission of the offense, the person:

                     (1) Solicits, advises, encourages, or coerces the other person to engage
              in the conduct causing the particular result;

                     (2) Aids, agrees to aid, or attempts to aid the other person in planning
              or engaging in the conduct causing the particular result; or

                      (3) Having a legal duty to prevent the conduct causing the particular
              result, fails to make a proper effort to prevent the conduct causing the
              particular result.

       Although it is true that mere presence at the scene of the crime does not make one

an accomplice as a matter of law, Pilcher v. State, 303 Ark. 335, 796 S.W.2d 845 (1990), each

participant is criminally liable for her own conduct and cannot disclaim responsibility because

she did not personally take part in every act that went into making up the crime as a whole.

Bass v. State, 2013 Ark. App. 55. A defendant is considered an accomplice if she takes some

part in or performs some act involved in the commission of the crime; relevant factors in

determining the connection of an accomplice to a crime are the presence of the accused in

the proximity of a crime, the opportunity to commit the crime, and association with a person

involved in a manner suggestive of joint participation. Id. Here, appellant not only


                                              3
                                  Cite as 2014 Ark. App. 436

accompanied Rayfield to the victim’s apartment, but she also assisted him in beating her and

encouraged him to “get” her. Furthermore, we think that a jury could properly find that

Rayfield’s forcible exposure of the victim to appellant early in the course of the crime shows

that appellant was aware of the likelihood of the commission of the crime, and could

reasonably be found to be an accomplice within the terms of section 5-2-403. See Hallman

v. State, 264 Ark. 900, 575 S.W.2d 688 (1979).

       Appellant next argues that the evidence is insufficient to support her conviction for

kidnapping. A person commits the offense of kidnapping if, without consent, the person

restrains another person so as to interfere substantially with the other person’s liberty with

the purpose of, inter alia, facilitating the commission of any felony or flight after the felony;

inflicting physical injury upon the other person; engaging in sexual intercourse, deviate sexual

activity, or sexual contact with the other person; or terrorizing the other person. Ark. Code

Ann. § 5-11-102(a)(3) through (a)(6) (Repl. 2013). A kidnapping charge is proper when the

restraint exceeds that normally incident to the underlying crimes—here, aggravated assault,

rape, and robbery. See Smith v. State, 318 Ark. 142, 883 S.W.2d 837 (1994). Restraint alone

will suffice; removal is not required. Id. The State need only prove that the accused

restrained the victim so as to interfere with the victim’s liberty, without consent, for a specific

purpose outlined in the statute. Ellis v. State, 279 Ark. 430, 652 S.W.2d 35 (1983). It is the

quality and nature of the restraint, rather than its duration, that determines whether a

kidnapping charge can be sustained. Cook v. State, 284 Ark. 333, 681 S.W.2d 378 (1984).

Factors to be considered in determining whether a separate kidnapping conviction is


                                                4
                                  Cite as 2014 Ark. App. 436

supportable include whether the restraint (1) prevented the victim from summoning

assistance; (2) lessened the defendant’s risk of detection; or (3) created a significant danger or

increased the victim’s risk of harm. Lee v. State, 326 Ark. 529, 932 S.W.2d 756 (1996).

Here, Rayfield’s act of choking the victim and obstructing her airway, performed after

appellant had instructed him to “keep that bitch quiet,” could properly be found to have

satisfied all three of these factors. We hold that substantial evidence supports appellant’s

conviction of kidnapping.

       For her final argument, appellant asserts that the trial court failed to use its discretion

when ordering that her sentences be served consecutively. We do not address this issue

because the appellant failed to object to the trial court’s decision to run the sentences

consecutively; the issue is therefore not preserved for appellate review, and we must affirm

the trial court’s ruling. Mixon v. State, 330 Ark. 171, 954 S.W.2d 214 (1997).

       Affirmed.

       GLADWIN, C.J., and WHITEAKER, J., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellant.




                                                5